In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-242 CR

____________________


GABRIEL BOYD SAXTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 99-01-00470-CR




MEMORANDUM OPINION
	A jury found Gabriel Boyd Saxton guilty of the second degree felony offense of
aggravated assault. Tex. Pen. Code Ann. § 22.02(a)(1), (Vernon 1994).  The trial court
assessed punishment at ten years confinement in the Institutional Division of the  Texas
Department of Criminal Justice (TDCJ).  The court further ordered that Saxton be placed
in the Special Alternative Incarceration Program (S.A.I.P or Boot Camp), with the Texas
Department of Criminal Justice, Institutional Division, having the authority to remove
Saxton from the program and place him with the general inmate population, in the event
he failed to abide by the rules and regulations of the program.  After Saxton successfully
completed the boot camp program, the trial court ordered that his sentence be suspended
and placed him on community supervision for three years. 
	 Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App.1978). On August 1, 2002, Saxton was
given an extension of time in which to file a pro se brief.  We received no response from
the appellant. Because the appeal involves the application of well-settled principles of law,
we deliver this memorandum opinion. See Tex. R. App. P. 47.1.
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel. See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App.1991). The judgment is affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on November 20, 2002
Opinion Delivered December 4, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.